DETAILED ACTION
This office action is in response to Applicant’s communication of 3/22/2021. Amendments to claims 1, 13 and 19 have been entered.  Claims 3 and 15 have been cancelled.  Claims 1, 2, 4-14 and 16-20 are pending and have been examined.  The rejections and response to arguments are stated below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-14 and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is directed to a system, i.e. machines performing the process, claim 13 is directed to a process and claim 19 is directed to a non-transitory computer-readable medium executed on a machine; Step 1-yes.
Additionally, under step 2A prong 1, the claims recite a series of steps to manage an insurance policy, i.e. updating a risk mitigation contract, which is a fundamental economic practice and commercial or legal interaction and thus grouped as Certain Methods of Organizing Human Activity.  Receiving adjusted values and subsequently calculating, adjusting and sending 
	The following italicized limitation steps, referring to claim 1, set forth the abstract idea of managing an insurance policy, i.e. updating a risk mitigation contract, [1] “(i) receive an indication of a selected risk relationship, between the enterprise and a user, ……, including the associated set of existing attribute values,” [2] “(ii) arrange to display at least some of the existing attribute values ……,” [3] “(iii) receive, ……, adjustments to at least some of the existing attribute values, wherein the information …… is …… configured based on the received adjustments and at least one pre-determined logic rule, ……,” [4] “(iv) when an adjusted attribute value differs from an existing attribute value by more than a pre-determined threshold amount, request a confirmation ……,” [5] “(v) receive, ……, an indication that adjustments to existing attribute values have been completed,” [6] “(vi) ……estimate an adjusted resource value based on the existing resource value, the adjusted attribute values, and an estimation algorithm,” [7] “(vii) transmit an indication of the adjusted resource value ……”  These limitations recite a process that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice and commercial or legal interaction and therefore fall sunder the Certain Methods of Organizing Human Activity abstract idea grouping but for the recitation of generic computer components. That is, other than the nominal recitation of a “data store” coupled to a “server” (i.e. a processor with memory) and a user “device” with an interactive display, there is nothing in the claim elements which takes the claim out of Certain Methods of Organizing Human Activity grouping. 
Under step 2A, prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites using computing devices, i.e. a server, data store i.e., as generic computers with processors and memory suitably programmed to perform the generic computer functions) such that it amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f), adding insignificant extra-solution activity to the judicial exception, e.g. data gathering and data transmission of a result, see MPEP 2106.05(g) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using generic computing device suitably programmed to perform the receive, arrange, receive, uploading, extracting, request, receive, estimate, adjust, transmit, prepopulate and facilitate steps amounts to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f), adding insignificant extra-solution activity to the judicial exception, e.g. data gathering and data transmission of a result, see MPEP 2106.05(g) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h). Mere instructions to apply an 
	For instance, in the process of claim 1, the italicized steps of [1] “(i) receive an indication of a selected risk relationship, between the enterprise and a user, ……, including the associated set of existing attribute values,” [2] “(ii) arrange to display at least some of the existing attribute values ……,” [3] “(iii) receive, ……, adjustments to at least some of the existing attribute values, wherein the information …… is …… configured based on the received adjustments and at least one pre-determined logic rule, ……,” [4] “(iv) when an adjusted attribute value differs from an existing attribute value by more than a pre-determined threshold amount, request a confirmation ……,” [5] “(v) receive, ……, an indication that adjustments to existing attribute values have been completed,” [6] “(vi) ……estimate an adjusted resource value based on the existing resource value, the adjusted attribute values, and an estimation algorithm,” [7] “(vii) transmit an indication of the adjusted resource value ……” are considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).  Receiving updated information to a current risk mitigation plan, i.e. insurance policy, and providing an updated cost, i.e. premium, in light of analyzing said updates is a business practice. Furthermore, the insignificant extra-solution activity claimed such as the receiving, storing and sending of information is akin to the well-understood, routine and conventional computing activity such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log) and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II). 
Dependent claims 2, 4-12, 14, 16-18 and 20 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
For instance, claims 2 and 14 merely recite additional intangible information used for the abstract idea.  Claims 4, 5, 6, 16 and 17 merely recite at a very high level of generality the type of information on which the “pre-determined rule” is based upon.  Defining information does not make the abstract idea any less abstract.  Claims 7 and 18 merely recite storing and accessing information which is a most conventional computing function, see MPEP 2106.05(d)(II).  Claim 8 merely recites well-known and well-understood modes of communication leveraged by the system claimed at a very high level of generality. This is merely stating possible technology leveraged for transmitting information with nothing significantly more.  Claims 9 and 20 define the risk relationships and value as insurance policies and premiums or costs to insure which is an age-old economic practice.  Claim 10 merely defines the update as being associated with well-
Clearly, the additional recited limitations in the dependent claims only refine the abstract idea of a series of determining transaction authorization further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
The claims merely amount to the application or instructions to apply the abstract idea (i.e. a series of steps to manage an insurance policy, i.e. updating a risk mitigation contract,) on one or more computers, and are considered to amount to nothing more than requiring a generic computer system (e.g. processors and memory suitably programmed) to merely carry out the abstract idea itself.   As such, the claims, when considered as a whole, are nothing more than the instruction to implement the abstract idea (i.e. a series of steps to manage an insurance policy, i.e. updating a risk mitigation contract,) in a particular, albeit well-understood, routine and conventional technological environment.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself or integrate the judicial exception into a practical application.

Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows: 
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue. 
c. Resolving the level of ordinary skill in the pertinent art.  
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.
		
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-14 and 16-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Besman et al. (2016/0171619)(Besman hereinafter) in view of Patterson (US 2008/0221936) and further in view of Bradshaw et al. (US 2011/0004492)(Bradshaw hereinafter) and Dziuk et al.(US 8,438,132)(Dziuk hereinafter)

Regarding Claims 1, 13 and 19, Besman discloses a system, method and non-transitory computer-readable medium (at least [0003]), to update existing electronic record information via a back-end application computer server of an enterprise, comprising: (a) an existing risk relationship data store containing electronic records representing a plurality of existing risk relationships with the enterprise and, for each existing risk relationship, an electronic record identifier and a set of existing attribute values including an existing resource value; (at least FIG.17, at least [0027], at least [0030], at least [0035], at least [0066]).
(b) the back-end application computer server, coupled to the existing risk relationship data store, including: a computer processor, and a computer memory storing instructions that, when executed by the computer processor, cause the back-end application computer server to: (at least FIG.19, at least [0030]).
(i) receive an indication of a selected risk relationship, between the enterprise and a user, from the existing risk relationship data store, including the associated set of existing attribute values, (ii) arrange to display at least some of the existing attribute values on an interactive user interface display, (iii) receive, from a remote user device, adjustments to at least some of the existing attribute values, wherein the information on the interactive user interface display is automatically and dynamically configured based on the received adjustments and at least one pre-determined logic rule, wherein said receiving adjustments includes {……} indicative of said adjustments to at least some of the existing attribute values, and 2Application No.: 16/000,151Amendment and Response to December 22, 2020 Non-Office Action{……} to reduce a number of electronic messages transmitted via a distributed communication network, said {extracting} being based on of customer geographic location and a type of enterprise of a customer, ……, (v) receive, from the remote user device, an indication that adjustments to existing attribute values 302 might include, for example. an account 11a01e, an account identifier, insurance agency information, location information an underwriter identifier, effective time period information, a status, a transaction type, at least one insurance policy identifier, an industry code, and/or an industry description.” Clearly information regarding a location and type of enterprise is received, at least  [0039-0040], at least [0055], at least [0056], “Further note that the minimum and maximum adjustments might be dynamically modified based on, for example, the line of business, an industry associated with the potential insurance policy, information about the underwriter ( e.g., his or her amount of experience or prior performance in actually providing guide evaluation factors 1130) and/or other guide evaluation inputs ( e.g., setting one factor to a maximum value might limit how high another factor is allowed to be adjusted).”)
(vi) responsive to the received indication, automatically estimate an adjusted resource value based on the existing resource value, the adjusted attribute values, and an estimation algorithm, (vii) transmit an indication of the adjusted resource value to the remote user device, and {……} and (c) a communication port coupled to the back-end application computer server to facilitate a transmission of data with a remote user device to support the interactive user interface display via the distributed communication network; (at least Abstract, “update a dashboard”, at least FIG.11, at least [0003],”to update a dashboard graphical user interface display”, at least [0035]).  



{uploading, from the remote user device, an attachment file}; {extracting at least one adjustment value from the uploaded attachment file}; (at least Abstract, “A data extraction program is used to extract text from an appraisal form in PDF format.”, at least [0013], at least [0019-0020], at least [0039], at least [0041]). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include these features disclosed by Patterson to the invention of Besman. Since the claimed invention is merely a combination of old elements and in the combination, each element would merely have performed the same function as it did separately, one of ordinary skill in the art would have recognized that applying the features taught by Patterson, to the known invention of Besman, would have yielded predictable results and resulted in an improved invention. The motivation to combine is that automatic extraction of information from am uploaded file saves time and ensures that the information required for the insurance quote is accurate, see Patterson at least [0011].

	Although the combination of disclosures of Besman and Patterson substantially discloses the invention above, it appears that the combination of disclosures of Besman and Patterson does not explicitly disclose, however, Bradshaw discloses,
(iv) when an adjusted attribute value differs from an existing attribute value by more than a pre-determined threshold amount, request a confirmation signal from the remote user device; (at least [0024], at least [0044], at least [0056-0057], discloses when a user would need to accept or reject a change above a threshold).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include these features disclosed by Bradshaw to the combination of disclosures of Besman and Patterson. Since the claimed invention is merely a combination of old elements and in the combination, each element would merely have performed the same function as it did separately, one of ordinary skill in the art would have recognized that applying the features taught by Bradshaw, to the combination of disclosures of Besman and Patterson, would have yielded predictable results and resulted in an improved invention. The motivation to combine is that allowing a user to specify when they are contacted for acceptance/rejection of an insurance premium change based on an input parameter,  ensures that the user has control over their insurance needs and costs.

	Although the combination of disclosures of Besman, Patterson and Bradshaw substantially discloses the invention above, it appears that the combination of disclosures of Besman, Patterson and Bradshaw does not explicitly disclose, however, Dziuk discloses,

{(viii) prepopulate fields in an audit web site using information external to the back-end application computer server;}; (at least Fig.4, element 117, at least col.3, lines 64-67, at 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include these features disclosed by Dziuk to the combination of disclosures of Besman, Patterson and Bradshaw. Since the claimed invention is merely a combination of old elements and in the combination, each element would merely have performed the same function as it did separately, one of ordinary skill in the art would have recognized that applying the features taught by Dziuk, to the combination of disclosures of Besman, Patterson and Bradshaw, would have yielded predictable results and resulted in an improved invention. The motivation to combine is that populating or pre-filling field on a website improves data input efficiency as manual data entry is not required.

Regarding Claims 2 and 14, Besman further discloses, wherein:
information from the existing risk relationship data store is supplemented with at least one of: (i) third-party data, (ii) governmental data, (iii) payroll data, and (iv) credit score data; (at least [0027] and [0038], at least claim 14).  

Regarding Claims 4 and 16, Besman further discloses, wherein:
the pre-determined logic rule is based at least in part on a geographic location associated with the selected risk relationship and a governmental requirement; (at least [0027, at least [0037]).   

Regarding Claims 5 and 17, Besman further discloses, wherein:
the pre-determined logic rule is based at least in part on an industry associated with the selected risk relationship; (at least [0037-0038], at least claims 8 and 14).

Regarding Claim 6, Besman further discloses, wherein:
the pre-determined logic rule is based at least in part on at least one of: (i) an entity type associated with the selected risk relationship, (ii) a class code associated with the selected risk relationship, and (iii) a line of business associated with the selected risk relationship; (at least [0041], at least [0046], at least claims 7 and 14).  

Regarding Claims 7 and 18, Besman further discloses, wherein:
a state of adjustments to existing attribute values for the selected risk relationship may be stored and later accessed by the user; (at least [0033], at least [0040]).  

Regarding Claim 8, Besman further discloses, wherein:
the back-end application server is further programmed to utilize at least one of: (i) automatically generated email reminders, (ii) automatically generated text message reminders, (iii) a chatbot text interface, (iv) a streaming video interface, and (v) voice recognition; (at least [0073-0075]).  

Regarding Claims 9 and 20, Besman further discloses, wherein:
the existing risk relationships are associated with insurance policies and the existing resource value is associated with an insurance premium; (at least Abstract).  
Regarding Claim 10, Besman further discloses, wherein:
the update comprises an insurance policy renewal audit associated with at least one of: (i) workers' compensation insurance, (ii) business insurance, (iii) general liability insurance, and (iv) automobile coverage; (at least FIG.1).  

Regarding Claim 11, Besman further discloses, wherein:
the adjustments to existing attribute values include adjustments to business information, including at least one of: (i) a business name, (ii) a business address, (iii) contact information, (iv) a legal entity type, (v) an annual gross sales value, (vi) quarterly information, (vii) payroll information, and (viii) owner and officer information; (at least Fig.20, at least [0038]).  

Regarding Claim 12, Besman further discloses, wherein:
the adjustments to existing attribute values include adjustments to employee information, including at least one of: (i) an employee name, 4Application No.: 16/000,151 Amendment and Response to December 22, 2020 Non-Office Action (ii) a work description, (iii) a location, (iv) wage information, (v) leased employee information, (vi) subcontractor information, and (vii) waiver of subrogation information; (at least [0038], at least claim 14).

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 101 rejection of claims 1-20, filed in the Remarks dated 3/22/2021, have been fully considered but they are not persuasive. 
Applicant argues that the instant claims are patent eligible over the 35 U.S.C. 101 rejection by stating, on page 11 of the remarks, “Thus, the hardware elements arranged and 
	Applicant has leveraged generic computing components for their conventional functionality to improve upon the abstract idea of managing an insurance policy, i.e. updating a risk mitigation contract.  The mere automation of a known manual process, e.g. the extraction of data form an uploaded file, is not a practical application of the abstract idea nor is it an inventive concept provided by the arrangement of the generic computing elements. For instance, if a claimed process can be performed without a computer, the Federal Circuit has indicated that it cannot improve computer technology. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1139, 120 USPQ2d 1473 (Fed. Cir. 2016) (a method of translating a logic circuit into a hardware component description of a logic circuit “cannot be characterized as an improvement in a computer” because the method did not employ a computer and a skilled artisan could perform all the steps mentally). The Federal Circuit has also indicated that mere automation of manual processes or increasing the speed of a process where these purported improvements come solely from the capabilities of a general-purpose computer are not sufficient to show an improvement in computer-functionality. FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017). Similarly, the Federal Circuit has indicated e.g., Affinity Labs of Tex. v. DirecTV, LLC, 838 F.3d 1253, 1264-65, 120 USPQ2d 1201, 1208-09 (Fed. Cir. 2016); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 612-13, 118 USPQ2d 1744, 1747-48 (Fed. Cir. 2016). See MPEP § 2106.05(a) for further discussion of these cases, and additional examples of what the courts have indicated does and does not show an improvement to computer functionality or other technology.
	Although Applicant claims that the instant system/process reduces the number of data transmissions and thus improves the system, it is merely a conclusory statement.  Merely stating that because a file is uploaded and certain data is extracted from said file will reduce the number of transmissions necessary does not provide any technical improvements of the underlying technology or describe in any detail how each generic component interacts with one another.  	Pointing to the October 2019 Update: Subject Matter Eligibility on page 12, Examiner notes “The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology.”  Furthermore, on page 11 of the same document it is disclosed that “Note, a specific way of achieving a result is not a stand-alone consideration in Step 2A Prong Two. However, the specificity of the claim limitations is relevant to the evaluation of several considerations including the use of a particular machine, particular transformation and whether the limitations are mere instructions to apply an exception.”
Alice decision and the guidance provided in the 2019 PEG, the features listed in the claims, are not considered an improvement to another technology or technical field, or an improvement to the functioning of the computer itself. At best these features may be considered to be a business solution, using computers, to a problem of managing an insurance policy, i.e. updating a risk mitigation contract. The alleged benefits that Applicants tout are due to business decisions, using computers, rather than any improvement to another technology or technical field, or an improvement to the functioning of the computer itself. By relying on computing devices to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible (See Alice, 134 S. Ct. at 2359 “use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept). As discussed in the rejection above, the components of the instant system, when taken alone, each execute in a manner conventionally expected of these components.  At best, Applicant has claimed features that may improve an abstract idea.  However, an improved abstract idea is still abstract, (SAP America v. Investpic *2-3 (‘“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89-90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea.”’

In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300).  Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _
Applicants arguments directed to the instant application being akin to the five cases cited is done in a very high level of generality.  As such, each case rises and falls based on its own fact pattern and merits.  Examiner has provided a detailed analysis of the instant case fact pattern and merits in the above rejections and explanations regarding Applicants arguments. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the enclosed PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRIDGES whose telephone number is (571)270-5451.  The examiner can normally be reached on 7:00am-3:30pm M-F EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        6/15/2021